           Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

______________________________________________
                                                )
BAHMAN GROUP                                    )
       No. 279, 13th Km of Karaj Makshoos Rd.   )
       Tehran, Iran 13999-39711                 )
                                                )
                            Plaintiff,          )
                                                )
       v.                                       )      CIV. No. ________
                                                )
ANDREA M. GACKI                                 )
in her official capacity as                     )      COMPLAINT FOR DECLARATORY
       Director of the                          )      AND INJUNCTIVE RELIEF
       United States Department of the Treasury )
       Office of Foreign Assets Control         )
       1500 Pennsylvania Avenue, NW             )
       Washington, D.C. 20220                   )
                                                )      ECF
                            Defendant,          )
                                                )
and                                             )
                                                )
THE UNITED STATES DEPARTMENT                    )
OF THE TREASURY, OFFICE OF FOREIGN              )
ASSETS CONTROL                                  )
       1500 Pennsylvania Avenue, NW             )
       Freedman’s Bank Building                 )
       Washington, D.C. 20220                   )
                                                )
                            Defendant.          )
                                                )
______________________________________________ )


           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Bahman Group brings this Complaint for Declaratory and Injunctive Relief

against Defendants the United States Department of the Treasury’s Office of Foreign Assets

Control (“OFAC”), and OFAC’s Director, Andrea M. Gacki, and in support of its complaint

alleges:
               Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 2 of 14



                                         INTRODUCTION

          1.    Bahman Group has provided indisputable evidence to Defendants that its

designation under Executive Order (“E.O.”) 13224 was made in error and that it does not meet the

criteria for designation under that authority. Since providing that information, it has patiently

waited for some sort of response from OFAC. Bahman Group’s patience has been in vain, as

OFAC has shown no willingness to seriously entertain Bahman Group’s delisting request or the

rebuttal evidence provided in that request.

          2.    Since providing evidence demonstrating the unlawful nature of the designation,

Defendants have neither delisted Bahman Group nor undertaken actions typical of OFAC’s

reconsideration process, such as issuing a questionnaire or disclosing the administrative record

underlying Bahman Group’s designation. All the while, Bahman Group continues to face the

punishing consequences of its designation as OFAC is unwilling or unable to repair its improper

action.

          3.    The agency’s conduct here is borne out of a clear bias towards Iranian designees

originating from the current administration’s “maximum pressure” strategy towards Iran.

According to Secretary Steven T. Mnuchin, “Iran’s leaders must cease support for international

terrorism, stop proliferating ballistic missiles, end destructive regional activities, and abandon their

nuclear ambitions if they seek a path to sanctions relief. The maximum pressure exerted by the

United States is only going to mount from here.” Press Release, U.S. Government Fully Re-Imposes

Sanctions on the Iranian Regime as Part of Unprecedented U.S. Economic Pressure Campaign,

U.S. Dep’t of Treasury, Office of Foreign Assets Control (Nov. 5, 2018) (emphasis added). The

Secretary’s remarks indicate that Defendants will not relieve any sanctions pressure on Iran—

including on Iranian entities such as Bahman Group—until Iran’s government agrees to the




                                                   2
               Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 3 of 14



conditions set forth by the administration. As the Secretary also noted, “[the administration’s]

pressure campaign is designed to bring the Iranian regime to the table to achieve a much better

deal than the JCPOA.” Steven T. Mnuchin, Renewed Sanctions Will Push Iran Towards a Better

Nuclear Deal, Financial Times (Nov. 5, 2018).

          4.    When applied to individual delisting cases, the “maximum pressure” strategy goes

beyond the legal constraints under which Defendants administer their authorities. Those

constraints are established, in part, by the legal criteria for designation set forth in E.O. 13224. If

Bahman Group does not meet the legal criteria for designation under E.O. 13224, then Defendants

lack legal grounds on which to maintain their designation.

          5.    Whether the Iranian government has agreed to the conditions identified by the

Trump administration is irrelevant to Bahman Group’s specific delisting case. The sole relevant

consideration is whether Bahman Group’s conduct falls within the scope of E.O. 13224’s

designation criteria and permits Defendants to maintain its designation. The record before

Defendants makes clear that it does not. For this reason, Bahman Group now turns to the Court for

relief.

                                 JURISDICTION AND VENUE

          6.    This action arises under the United States Constitution, the International

Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., the United Nations Participation Act,

22 U.S.C. § 287c, and the Administrative Procedure Act, 5 U.S.C. §§ 555, 701, and 706. This

Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 because this

action arises under the laws of the United States.




                                                  3
             Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 4 of 14



       7.      This Court may grant declaratory relief pursuant to the Declaratory Judgment Act,

28 U.S.C. § 2201 et seq., and Fed. R. Civ. P. Rule 57. This Court may grant injunctive relief

pursuant to Fed. R. Civ. P. Rule 65.

       8.      Venue is proper in the District of Columbia as this is the district in which the events

giving rise to the complaint occurred and in which the Defendants reside. See 28 U.S.C. §§ 1391(b)

and (e).

                                         THE PARTIES

       9.      Bahman Group is and was at all times relevant to this complaint a publicly-traded

company incorporated under the laws of the Islamic Republic of Iran and registered on the Tehran

Stock Exchange. Bahman Group—the shares of which were transferred to Iran’s private sector in

or around 2016—has diversified ownership with roughly more than 60,000 shareholders at any

given time. Bahman Group is the sole private automotive company listed on the Tehran Stock

Exchange with the majority of its shares belonging to private sector parties. Bahman Group is

located at No. 279, 13th Km of Karaj Makshoos Rd., Tehran, Iran.

       10.     On October 16, 2018, Bahman Group was designated under E.O. 13224, and its

name was added to the SDN List maintained and administered by OFAC.

       11.     OFAC is a federal administrative agency of the U.S. Department of the Treasury

and is located at 1500 Pennsylvania Avenue, NW, Freedman’s Bank Building, Washington D.C.

20220. OFAC is responsible for administering U.S. economic sanctions programs, including, inter

alia, by designating persons under E.O. 13224 and regulating dealings with them under those

authorities via 31 C.F.R. Parts 501 and 594, the “Reporting, Procedures, and Penalties Regulations,”

and the “Global Terrorism Sanctions Regulations,” respectively. OFAC imposed sanctions against

Bahman Group via authority delegated by the Secretary of the Treasury. 31 C.F.R. § 594.802.




                                                 4
              Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 5 of 14



        12.     Defendant Andrea M. Gacki is the Director of OFAC. Ms. Gacki is sued in her

official capacity.

                                  FACTUAL ALLEGATIONS

        A.      OFAC’s October 16, 2018 Designation of Bahman Group

        13.     On October 16, 2018, OFAC designated Bahman Group under E.O. 13224 for

allegedly “assisting, sponsoring, or providing financial, material, or technological support for, or

financial or other services to or in support of, Andisheh Mehvaran Investment Company.” 83 FED.

REG. 57529 (November 15, 2018). As a result, all of Bahman Group’s property and interests in

property within U.S. jurisdiction are blocked, and U.S. persons are generally prohibited from

engaging in any transactions or dealings with them.

        14.     OFAC’s press release announcing Bahman Group’s designation alleged that

Andisheh Mehvaran Investment Company—which was designated by OFAC on October 16, 2018

as part of the same designation action—“obtain[ed] profit from its investments in large entities

such as . . . Bahman Group.” Press Release, Treasury Sanctions Vast Financial Network

Supporting Iranian Paramilitary Force That Recruits and Trains Child Soldiers, U.S. Dep’t of

Treasury, Office of Foreign Assets Control (Oct. 16, 2018). The press release does not provide any

facts or reasoning as to how Andisheh Mehvaran Investment Company invests in Bahman Group,

how it obtains profits from those investments, or how obtaining profits from investments would

constitute the provision of financial support or services by Bahman Group to Andisheh Mehvaran

Investment Company.

        B.      Bahman Group’s Administrative Challenge to Its Designation

        15.     On February 19, 2019, Bahman Group filed a request for administrative

reconsideration of its designation pursuant to OFAC’s delisting procedures at 31 C.F.R. § 501.807.




                                                 5
              Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 6 of 14



OFAC’s delisting procedures allow designated parties to challenge their OFAC designations by

arguing that: 1) the basis of their designation was in error; 2) that the circumstances have changed

so as to negate the basis for the designation; or 3) by proposing remedial steps that the designated

person believes would negate the basis for designation. 31 C.F.R. § 501.807(a).

        16.     Bahman Group’s request for reconsideration argued that there was an insufficient

basis for its designation under E.O. 13224 for two reasons. Exhibit A-Bahman Group Request for

Reconsideration. First, Andisheh Mehvaran Investment Company had terminated its investments,

which comprised less than 0.1% of Bahman Group’s outstanding shares at all relevant times, in

Bahman Group prior to the designation and thus was no longer receiving any purported financial

support from Bahman Group. Id. Thus, Bahman Group argued that it did not meet the legal criteria

for designation at the time of the designation action as it was not providing material support to

Andisheh Mehvaran Investment Company and that OFAC lacked any facts purporting to suggest

otherwise. Id. Second, Andisheh Mehvaran Investment Company was not designated under—and

thus not subject to—E.O. 13224 at the time that they had investments in Bahman Group. Id. Thus,

Bahman Group could not be determined to have provided support or services to a person subject

to E.O. 13224, as required by the Order.

        17.     Alternatively, Bahman Group’s request for reconsideration argued that there had

been a change in circumstances nullifying the basis for designation as Andisheh Mehvaran

Investment Company had terminated its investments in Bahman Group prior to the date of

designation; and, as a result, Bahman Group could not meet the legal criteria for designation even

if, at one point in time, it could have been argued that it had met that criteria. Id.

        18.     On November 15, 2018, prior to filing its delisting request, Bahman Group filed a

formal request for the administrative record underlying OFAC’s decision to designate it. Exhibit




                                                   6
             Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 7 of 14



B-Bahman Group Request for Administrative Record. This request also sought an unclassified

summary of classified or otherwise privileged information contained in the administrative record

compiled in support of OFAC’s decision to designate Bahman Group. Id. On November 16, 2018,

OFAC acknowledged receipt of that request via email correspondence and assigned a Case ID

SDGT-15415 to the request. Exhibit C-OFAC Acknowledgment.

       19.     Following five months without any notice from OFAC as to when it intended to

disclose a copy of the requested administrative record or a statement of reasons for the designation,

Bahman Group filed a letter with OFAC demanding the release of the records at the earliest

possible time. Bahman Group has not received any response from OFAC to this letter or its initial

request for the records since that time. Exhibit D-Bahman Group Follow Up Letter.

       20.     OFAC has also been non-responsive to Bahman Group’s delisting request, as it has

failed to undertake those activities typical of the reconsideration process, including, for instance,

issuing a questionnaire seeking information and documents from Bahman Group to help it assess

Bahman Group’s claims in its request for reconsideration. OFAC’s silence demonstrates that it has

no intention of seriously considering the merits of Bahman Group’s reconsideration case.

       C.      Harm Done to Bahman Group

       21.     Defendants’ action and its refusal to remediate that action have proven devastating

to Bahman Group’s commercial survival. Indeed, Bahman Group has been the subject of an

international boycott as a result of Defendants’ decision to designate it and has experienced

significant difficulties conducting international trade related to its business.

       22.     Defendants fully acknowledge these costs. Indeed, they are the intended effect of

the sanctions imposed against Bahman Group. As Defendants have publicly stated, an OFAC

designation is intended to create “professional, personal, and financial isolation” for the targeted




                                                   7
             Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 8 of 14



parties. Press Release, U.S. Government Sanctions Organizations and Individuals in Connection

with an Iranian Defense Entity Linked to Iran’s Previous Nuclear Weapons Effort, U.S. Dep’t of

Treasury, Office of Foreign Assets Control (March 22, 2019). In the press release accompanying

Bahman Group’s designation, Defendants warned that persons engaging in certain transactions

with the entities designated that day expose themselves to designation, and that foreign financial

institutions that knowingly facilitate significant transactions or provide significant financial

services for them could be subject to certain U.S. sanctions. Press Release, Treasury Sanctions

Vast Financial Network Supporting Iranian Paramilitary Force That Recruits and Trains Child

Soldiers, U.S. Dep’t of the Treasury, Office of Foreign Assets Control (Oct. 16, 2018).

       23.     While the consequences of OFAC’s designation have been devastating for Bahman

Group, they could be mitigated to some extent if Defendants would act diligently with respect to

its reconsideration request, rather than ignoring it.

                                         LEGAL CLAIMS

                                              COUNT I

     DEFENDANTS’ FAILURE TO RENDER A DECISION ON BAHMAN GROUP’S
  RECONSIDERATION CASE DESPITE INDISPUTABLE EVIDENCE THAT BAHMAN
  GROUP DOES NOT MEET THE LEGAL CRITERIA FOR DESIGNATION UNDER E.O.
   13224 CONSTITUTES UNREASONABLE DELAY UNDER THE ADMINISTRATIVE
                           PROCEDURE ACT

       24.     Bahman Group re-alleges and incorporates by reference as if fully set forth herein

the allegations contained in all preceding paragraphs.

       25.     The Administrative Procedure Act (“APA”) requires agencies “to conclude a matter

presented to it . . . [w]ith due regard for the convenience and necessity of the parties or their

representatives and within a reasonable time.” 5 U.S.C. § 555(b).




                                                   8
             Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 9 of 14



       26.     Under the APA, reviewing courts are required to compel agency action unlawfully

withheld or unreasonably delayed. 5 U.S.C. § 706(1).

       27.     Defendants’ failure to render a decision on Bahman Group’s reconsideration

request, despite having indisputable evidence in its possession that Bahman Group does not meet

the legal criteria for designation, constitutes unreasonable delay under the APA. Bahman Group

will continue to suffer the consequences of Defendant’s unlawful action, including the possible

collapse of its business, so long as Defendants persist in refusing to entertain its delisting request.

                                             COUNT II

    DEFENDANTS’ FAILURE TO RENDER A DECISION ON BAHMAN GROUP’S
RECONSIDERATION REQUEST DESPITE INDISPUTABLE EVIDENCE THAT BAHMAN
 GROUP DOES NOT MEET THE LEGAL CRITERIA FOR DESIGNATION UNDER E.O.
13224 CONSTITUTES ARBITRARY AND CAPRICIOUS AGENCY ACTION UNDER THE
                   ADMINISTRATIVE PROCEDURE ACT

       28.     Bahman Group re-alleges and incorporates by reference as if fully set forth herein

the allegations contained in all preceding paragraphs.

       29.     Under the APA, agencies are required “to conclude a matter presented to it . . .

[w]ith due regard for the convenience and necessity of the parties or their representatives and

within a reasonable time.” 5 U.S.C. § 555(b).

       30.     Under the APA, “agency action” includes, in relevant part, “an agency rule, order,

license, sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C. § 706(1)

(emphasis added). Courts are required to hold unlawful and set aside agency action, findings, and

conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law. 5 U.S.C. § 706(2)(A). In rendering its decision as to whether an agency has acted

unlawfully, the court reviews the “whole record” before the agency. 5 U.S.C. § 706(2).




                                                  9
              Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 10 of 14



        31.     Defendants’ failure to act on Bahman Group’s reconsideration request, despite

having evidence in its possession that it does not meet the legal criteria for designation under E.O.

13224, constitutes agency action that is arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law in violation of the APA. Specifically, Bahman Group has presented

information and documents to Defendants clearly showing that Defendants acted unlawfully in

designating Bahman Group and in failing to delist it.

                                             COUNT III

   DEFENDANTS’ DECISION TO DESIGNATE BAHMAN GROUP UNDER E.O. 13224
   CONSTITUTES ARBITRARY AND CAPRICIOUS AGENCY ACTION AS BAHMAN
       GROUP DID NOT MEET THE LEGAL CRITERIA FOR DESIGNATION

        32.     Bahman Group re-alleges and incorporates by reference as if fully set forth herein

the allegations contained in all preceding paragraphs.

        33.     Under the APA, courts are required to hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law. 5 U.S.C. § 706(2)(A).

        34.     OFAC designated Bahman Group under § 1(d)(i) of E.O. 13224 for allegedly

“assisting in, sponsoring, or providing financial, material, technological support for, or financial

or other services to or in support, Andisheh Mehvaran Investment Company, a person determined

to be subject to E.O. 13224.” 83 Fed. Reg. 57529 (November 15, 2018).

        35.     Section 1(d)(i) of E.O. 13224 permits the Secretary of the Treasury to designate

any person determined “to assist in, sponsor, or provide financial, material, or technological

support for, or financial or other services to or in support of, . . . those persons . . . determined to

be subject to [E.O. 13224] . . .”




                                                  10
              Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 11 of 14



        36.     At the time of Bahman Group’s designation, Andisheh Mehvaran Investment

Company was not a person determined to be subject to E.O. 13224, nor was Bahman Group

providing them with any support or services—investment-related or otherwise.

        37.     Further, it was Andisheh Mehvaran Investment Company that invested in Bahman

Group. Thus, if anything, Andisheh Mehvaran Investment Company was providing support and

financial services to Bahman Group. Even if OFAC’s allegation is viewed in the light most

favorable to the agency, Bahman Group merely provided dividend payments in response to the

support and services it received from Andisheh Mehvaran Investment Company.

        38.     For these reasons, OFAC does not have evidence that Bahman Group’s assistance,

sponsorship, or provision of financial, material, or technological support for, or financial or other

services to or in support of, a person determined to be subject to E.O. 13224. Thus, OFAC’s

designation of Bahman Group is not in accordance with law, as Bahman Group did not meet the

legal criteria for designation.

                                            COUNT IV

  DEFENDANTS’ DECISION TO DESIGNATE BAHMAN GROUP UNDER E.O. 13224
 VIOLATES THE DUE PROCESS CLAUSE OF THE FIFTH AMENDMENT AS BAHMAN
   GROUP LACKED FAIR NOTICE THAT ANDISHEH MEHVARAN INVESTMENT
     COMPANY WAS A PERSON DETERMINED TO BE SUBJECT TO E.O. 13224

        39.     Bahman Group re-alleges and incorporates by reference as if fully set forth herein

the allegations contained in all preceding paragraphs.

        40.     Under the Fifth Amendment to the U.S. Constitution, Bahman Group has a due

process right to fair notice before being deprived of property. Fair notice requires that Defendants

make parties aware of the conduct that is sanctionable under E.O. 13224.

        41.     Bahman Group lacked any fair notice that its alleged provision of material support

to Andisheh Mehvaran Investment Company could subject it to sanctions under E.O. 13224, as—


                                                 11
             Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 12 of 14



at the time of its designation—Andisheh Mehvaran Investment Company was not a person

determined to be subject to E.O. 13224.

                                           COUNT V

DEFENDANTS’ FAILURE TO PROVIDE BAHMAN GROUP WITH ADEQUATE NOTICE
   AS TO THE REASONS FOR ITS DESIGNATION UNDER E.O. 13224 VIOLATES
 BAHMAN GROUP’S DUE PROCESS RIGHTS UNDER THE FIFTH AMENDMENT TO
                       THE U.S. CONSTITUTION

       42.     Bahman Group re-alleges and incorporates by reference as if fully set forth herein

the allegations contained in all preceding paragraphs.

       43.     Bahman Group is granted the right to petition Defendants for administrative

reconsideration of its designation pursuant to OFAC’s delisting procedures. 31 C.F.R. § 501.807.

       44.     Under the Fifth Amendment to the U.S. Constitution, Bahman Group has a due

process right to adequate post-designation notice. Sufficient notice requires that Defendants fully

apprise Bahman Group as to the bases, conclusions, and reasons for its designation so that Bahman

Group has a meaningful opportunity to respond to the designation. This should include all of the

bases, conclusions, and reasons for which Bahman Group was designated.

       45.     Defendants have not provided sufficient notice for their determination that Bahman

Group meets the criteria for designation under E.O. 13224. Defendants have not provided a full

statement of reasons underlying their decision to designate Bahman Group under E.O. 13224 and

have failed to provide sufficient detail or evidence to permit Bahman Group to meaningfully rebut

OFAC’s conclusory allegations. Defendants have repeatedly failed to respond to Bahman Group’s

requests for the provision of sufficient notice through disclosure of the administrative record

compiled in support of OFAC’s designation action.




                                                12
             Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 13 of 14



       46.     Defendants have failed to provide Bahman Group with adequate and fair notice of

the reasons for its designation under E.O. 13224. Thus, Defendants have acted in violation of

Bahman Group’s due process rights under the Fifth Amendment to the U.S. Constitution.

                                           COUNT VI

DEFENDANTS’ FAILURE TO PROVIDE BAHMAN GROUP WITH ADEQUATE NOTICE
 AS TO THE REASONS FOR ITS DESIGNATION VIOLATES BAHMAN GROUP’S DUE
       PROCESS RIGHTS UNDER THE ADMINISTRATIVE PROCEDURE ACT

       47.     Bahman Group re-alleges and incorporates by reference as if fully set forth herein

the allegations contained in all preceding paragraphs.

       48.     Bahman Group is granted the right to petition Defendants for administrative

reconsideration of its designation pursuant to OFAC’s delisting procedures. 31 C.F.R. § 501.807.

       49.     Bahman Group has an administrative due process right to adequate post-

designation notice consistent with its right to request administrative reconsideration of its OFAC

designation. That notice requires Defendants to provide Bahman Group with the reasons for its

decision to designate Bahman Group, including, for instance, by permitting Bahman Group access

to the administrative record underlying its designation.

       50.     Defendants have failed to provide Bahman Group with the reasons for its decision

to designate it. As Bahman Group has been denied access to the bases, conclusions, and findings

for its designation under E.O. 13224, Defendants have failed to provide it with adequate notice

and have thus violated its due process rights under the APA.

                                    RELIEF REQUESTED

WHEREFORE, Bahman Group respectfully requests that this Court:




                                                13
            Case 1:19-cv-02022 Document 1 Filed 07/08/19 Page 14 of 14



       A.    Declare and/or order Defendants to rescind Bahman Group’s designation under E.O.

             13224 and remove its name from the OFAC Specially Designated Nationals and

             Blocked Persons (“SDN”) List;

       B.    Order Defendants to issue a written, reasoned decision on Bahman Group’s pending

             reconsideration request regarding its designation under E.O. 13224;

       C.    Order Defendants to disclose a full and sufficiently detailed statement of reasons as

             to OFAC’s decision to designate Bahman Group so as to permit it a meaningful

             opportunity to challenge its designation under E.O. 13224;

       D.    Grant an award to Bahman Group of his costs and attorneys’ fees under the Equal

             Access to Justice Act, 28, U.S.C. § 2412 et seq., and any other applicable provision

             of law; and

       E.    Any other and further relief as the Court may deem proper.



Dated: July 8, 2019



                                                           Respectfully submitted,

                                                           /s/ Erich C. Ferrari, Esq.
                                                           Erich C. Ferrari, Esq.
                                                           Ferrari & Associates, P.C.
                                                           1455 Pennsylvania Ave., NW
                                                           Suite 400
                                                           Washington, D.C. 20004
                                                           Telephone: (202) 280-6370
                                                           Fax: (877) 448-4885
                                                           Email: ferrari@falawpc.com
                                                           DC Bar No. 978253

                                                           Counsel for Plaintiff
                                                           Bahman Group


                                              14
